DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1 and 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 11, and specifically comprising the limitation of “and a cholesteric liquid crystal layer provided on the front surface of the circular polarizing reflective layer “ including the remaining limitations.
	
	Regarding Claim 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 6, and specifically comprising the limitation of “ a second cholesteric liquid crystal layer provided on the front surface of the first cholesteric liquid crystal layer” including the remaining limitations.
	Claims 2-5, 7-10 and 12-15 are allowable, at least, because of their dependencies.

	Examiner Note: Zimmerman et al (WIPO Pub. No. WO 9722834) discloses in figure 4a, a backlight (2) , a light guide plate (16,abstract) and a circularly polarizing reflective layer (44) on the light guide plate (16). Zimmerman also discloses that this 
	Kashima (Chinese Pub. No. CN 104155714, English Machine translation attached) discloses, at least in figure 5, a light guide plate (16) with a first and second cholesteric layer ( 15 and 21, either of which could be considered the circular polarizing reflective layer). However, as shown, the layers are on opposite sides of the light guide  not on each other, as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879